Citation Nr: 0703907	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tendonitis in the right shoulder.

2.  Entitlement to an initial compensable evaluation for 
history of thoracic spine strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a cyst on the left hip.

4.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1999 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted service connection for tendonitis, right 
shoulder with history of thoracic spine strain, assigning a 
10 percent evaluation effective February 10, 2003; granted 
service connection for a cyst on the left hip assigning a 
noncompensable (0 percent) evaluation effective February 10, 
2003; and denied service connection for lumbar strain.  The 
RO later assigned an increased evaluation of 10 percent for 
the left hip cyst effective February 10, 2003.  The veteran 
has not indicated that he is satisfied with this rating.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

While the RO assigned one disability rating for impairment of 
the right shoulder and thoracic spine, these are, in fact, 
separate disabilities; so the Board will address them 
accordingly, and consider the current disability rating in 
effect for the thoracic spine as noncompensable.  

The issues of an initial compensable evaluation for the 
thoracic spine strain and service connection for lumbar 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The medical evidence shows that the right shoulder 
disability is manifested by chronic tendonitis, full range of 
motion, and some functional impairment due to pain.

2.  The medical evidence shows that the cyst on the left hip 
is 1-cm long and moderately uncomfortable with any pressure 
in that region.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the right shoulder disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5024-5003 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for the cyst on the left hip have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 
7819, 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claims for the right shoulder and left hip cyst 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a June 2003 VA 
letter, prior to the August 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to submit any medical reports he 
had, which, in effect, would include any evidence in his 
possession. 

After the RO granted service connection for tendonitis in the 
right shoulder and a cyst of the left hip in an August 2003 
rating decision, the veteran filed a Notice of Disagreement 
with the assigned ratings in April 2004.  In December 2004, 
the RO assigned an increased rating of 10 percent for the 
left hip cyst.  While the veteran was not provided a VCAA 
letter outlining the evidence necessary to substantiate an 
initial increased rating claim, including the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the veteran was granted service 
connection and assigned evaluations and effective dates, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.   The veteran also has not argued failure 
of notice.  As such, any defect with respect to the content 
of the notice requirement for the increased rating claims for 
the right shoulder disability and left hip cyst was non-
prejudicial.    

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided examinations, which 
are adequate to determine the current severity of the 
veteran's shoulder and hip cyst disabilities.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  VA has satisfied all duties to notify and 
assist the veteran.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Tendonitis right shoulder

The RO granted service connection for tendonitis, right 
shoulder with history of thoracic strain in August 2003, 
assigning a 10 percent rating effective February 10, 2003.  
The veteran appealed this action.  He stated that since he is 
right-handed, his right shoulder is the prominent one for 
usage in his work and daily activities.  He indicated that 
his tendonitis affects his range of usage of the shoulder and 
that when in use, pain radiates from the shoulder to the 
elbow, continuing to the forearm.  He stated that this has 
limited his capability in his day-to-day activities at his 
place of employment, as well as his personal activities.  In 
sum, the veteran contends that the present level of 
disability associated with his right shoulder is higher than 
warranted by a 10 percent rating.

The veteran's right shoulder is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5024, for tenosynovitis.  The 
rating schedule provides that tenosynovitis is one of the 
disabilities that will be rated based on limitation of motion 
of affected parts, as degenerative arthritis.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under diagnostic code 5201, for the major extremity, 
limitation of motion of the arm at the shoulder level, 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).

A July 2003 QTC examination report shows complaints of right 
shoulder pain with activities, especially throwing.  The 
veteran reported flare-ups off and on, approximately once a 
month, mostly associated with increased activity.  He 
reported no functional impairment other than being unable to 
throw secondary to the pain; and he did not report losing any 
time from work related to this condition.  Physical 
examination revealed that the veteran was right-hand dominant 
and that the range of right shoulder flexion and abduction 
was to 180 degrees.  The range of right shoulder internal and 
external rotation was to 90 degrees.  The examiner noted that 
range of motion of the right shoulder was affected by pain 
after strain, but was not reproducible on examination.  The 
range of motion was not affected by fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis of 
the right shoulder.  X-ray examination of the right shoulder 
revealed normal articulating surface of the proximal humerus 
with the glenoid fossa.  There were no sclerotic changes or 
osteophyte formation.  The acromioclavicular joint was found 
to be normal.  The diagnosis was normal x-ray of the right 
shoulder.  The overall diagnosis of the right shoulder was 
chronic tendonitis of the right shoulder, which was 
consistent with the veteran's examination, historical 
findings, and normal x-ray.

A December 2004 VA examination report shows complaints of 
continuous pain in the right shoulder, which waxes and wanes 
in severity.  In the past few months, the veteran reported 
that the pain had become worse, particularly in the cold 
weather.  He reported no numbness or obvious weakness in the 
right upper extremity.  Physical examination revealed full 
range of motion of the right shoulder joint; there was no 
direct tenderness at the acromioclavicular junction or 
elsewhere in the right shoulder.  The structure of the right 
shoulder appeared normal.  The examiner determined that there 
was no obvious clinical evidence of right shoulder pathology.

Upon review, the symptomatology in the right shoulder amounts 
to findings of chronic tendonitis, continuous pain, and full 
range of motion, sometimes affected by pain.  The veteran 
also reported that he could not throw because of his right 
shoulder.

Based on these findings, a rating higher than 10 percent is 
not warranted.  The veteran's limitation of motion in the 
shoulder does not warrant a compensable rating.  As noted, 
although the pain in the shoulder was reported to affect 
motion, the July 2003 QTC report showed the range of motion 
was consistent with the normal range in 38 C.F.R. § 4.71a, 
Plate I (0 to 180 degrees flexion and abduction, and 0 to 90 
degrees external and internal rotation).  Range of motion was 
full in December 2004, too.  DC 5003 specifically notes that 
when the limitation of range of motion is not compensable 
under the applicable diagnostic code, a rating of 10 percent 
is warranted.

None of the remaining diagnostic codes for the shoulder 
apply.  The medical findings do not show ankylosis of the 
scapulohumeral articulation under DC 5200, other impairment 
of the humerus under DC 5202, or impairment of the clavicle 
or scapula under DC 5203.  The July 2003 QTC examination 
showed no ankylosis of the right shoulder.  X-ray examination 
of the right shoulder revealed normal articulating surface of 
the proximal humerus with the glenoid fossa; and there were 
no sclerotic changes or osteophyte formation.  The veteran's 
disability picture was essentially the same on VA examination 
in December 2004.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows complaints 
of pain in the right shoulder and the inability to throw 
because of his shoulder.  Any functional loss related to the 
right shoulder, however, already is contemplated by the 10 
percent rating assigned under DC 5024.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's right shoulder disability 
warranted a rating higher than 10 percent.  For this reason, 
"staged ratings" are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's right shoulder disability more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5024.  See 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's right shoulder.  The record shows the veteran 
was employed as a mailman and that at the end of the day, 
experienced discomfort in the right shoulder.  He reported in 
July 2003, however, that he had lost no time from work.  This 
does not rise to the level of marked interference with 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his right shoulder disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


Cyst left hip

The RO granted service connection for left hip cyst in August 
2003, assigning a noncompensable (0 percent) rating effective 
February 10, 2003.  The veteran appealed this action.  He 
stated that he experiences pain on his left hip when he wears 
his tool belt, which is needed at work and that the cyst was 
tender to touch.  

In December 2004, the RO granted an increased rating of 10 
percent for the left hip cyst, effective February 10, 2003.  
The veteran has not indicated that he is satisfied with this 
rating.

The veteran's left hip cyst is rated under 38 C.F.R. § 4.118, 
DC 7819 for benign skin neoplasms, which notes that these are 
to be rated as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.

A July 2003 QTC examination report shows the veteran reported 
a cyst underneath the skin over the left hip, which had been 
present for many years.  There were no associated symptoms, 
no pain, oozing, itching, crusting, ulcer formation, or 
shedding.  The cyst had not been treated with any medications 
and the veteran had no functional impairment or lost time 
from work due to the condition.  Physical examination of the 
left hip revealed a 1-cm cyst below the dermis, which was 
nontender.  There were no visual skin abnormalities.  Range 
of motion of the left hip showed flexion to 125 degrees, 
extension to 30 degrees, and abduction to 40 degrees.  Range 
of motion of the left hip was not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  The overall 
diagnosis was cyst on the left hip, small and asymptomatic, 
which did not appear to the cause the veteran any symptoms, 
and most likely was a sebaceous cyst.

A December 2004 VA examination report notes that the veteran 
had a subcutaneous cyst in the region of his left hip.  It 
was noted that the cyst had been evaluated and that the 
veteran had been told that surgical intervention was not 
required; it simply was a small lump in the left hip region.  
When he wore a tool belt or any other apparatus that might 
produce pressure in that region, the cyst reportedly was 
moderately uncomfortable.

As noted, the veteran currently has a 10 percent rating for 
the cyst on his left hip under 38 C.F.R. § 4.118, DC 7819.  
The only relevant skin code that provides for a rating higher 
than 10 percent is DC 7801 for scars, other than head, face, 
or neck, that are deep or that cause limited motion.  Note 
(2) indicates that a deep scar is one associated with 
underlying tissue damage.  DC 7801.

Upon review, the evidence does not show that the veteran's 
cyst on his left hip is deep or causes limited motion.  As 
discussed, the range of motion in the left hip showed flexion 
to 125 degrees, and abduction to 40 degrees.  At 38 C.F.R. 
§ 4.71a, Plate II, the normal range of motion of the hip is 
shown to be flexion to 125 degrees and abduction to 45 
degrees.  While the range of abduction is 5 degrees less than 
normal, this limitation is not shown to be related to the 
cyst.  Also, the next higher 20 percent rating under DC 7801 
only is warranted for scars, other than head, face, or neck, 
that are deep or that cause limited motion and encompass an 
area or areas exceeding 12 square inches (77 sq. cm.).  The 
area of the veteran's cyst is 1 cm, as reported in July 2003.  
Additionally, the cyst had no associated underlying tissue 
damage, oozing, itching, crusting, ulcer formation, or 
shedding.  Last, there was no impairment of function in the 
hip as a result of the cyst.  As noted in July 2003, the cyst 
did not appear to cause the veteran any symptoms.  The only 
symptom noted was moderate discomfort from wearing a tool 
belt at work.  Based on these symptoms, a rating higher than 
10 percent is not warranted under the relevant skin codes.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's cyst on the left hip warranted a 
rating higher than 10 percent.  For this reason, "staged 
ratings" are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's cyst on the left hip more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.118, DC 7819.  See 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's left hip cyst.  The record shows the veteran 
was employed as a mailman and that the bag rubbing against 
the cyst caused moderate discomfort; but he reported in July 
2003 that he had lost no time from work.  This does not rise 
to the level of marked interference with employment.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the cyst on 
his left hip.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tendonitis in the right shoulder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a cyst on the left hip is denied.





REMAND

The veteran seeks a separate evaluation for his thoracic 
spine disability.  During the pendency of this appeal, the 
general rating criteria for diseases and injuries of the 
spine were changed, effective September 26, 2003.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  The 
veteran has not been notified of these new regulations; nor 
has he been provided a VA examination that takes into account 
the revised criteria.  The July 2003 QTC examination took 
place prior to the change in regulations.  Therefore, notice 
should be provided to the veteran, as well as a VA 
examination under the revised criteria for rating the spine.  

Additional development also is necessary for the service 
connection claim for lumbar strain.  A July 2003 QTC 
examination report shows a diagnosis of chronic, intermittent 
lumbar strain.  It was noted that this was consistent with 
the veteran's complaints but that no specific findings were 
noted on the examination that day.  The service medical 
records also show complaints of low back pain in March 2000.  
The veteran reportedly had lower back pain status post 
standing up from a chair.  He had no previous history of back 
problems and no recent strenuous activity.  On physical 
examination, he had pain at the lumbar paraspinal area and 
forward flexion to 30 degrees.  The assessment was lumbar 
strain.

As the record shows an in-service finding of lumbar strain in 
March 2000 and a July 2003 post-service diagnosis of lumbar 
strain, the determinative issue is whether these are related.  
A review of the file shows the veteran has not been provided 
a VA examination to determine the etiology of his lumbar 
strain.  Thus, a medical opinion is necessary for resolution 
of this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the information and 
evidence necessary to substantiate an 
increased rating claim for thoracic spine 
strain.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his thoracic spine strain.  
Specifically, the examiner should do the 
following:

(a)  Comment on the range of motion of 
the thoracic spine, including any 
additional loss of motion due to flare-
ups or repetitive motion.

(b)  Determine whether the veteran had 
any incapacitating episodes, i.e., 
physician-prescribed bedrest, within the 
last year.  

(c)  Conduct any necessary x-ray or MRI 
studies to determine whether there is any 
degenerative arthritis in the thoracic 
spine.  

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Schedule the veteran for the 
appropriate VA examination, addressing 
whether it is very likely, at least as 
likely as not, or unlikely that his 
current diagnosis of lumbar strain is 
related to service. 

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
new criteria in effect September 26, 2003 
addressing the spine.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


